Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	Claims 1-17 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 30 April 2020 has been considered by the examiner.

Claim Objections
4.	Claim 13-15 and 17 are objected to under 37 CFR 1.75 as being a substantial duplicates of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claims 13-15 and 17 recite compositions comprising the dual-targeting antibody of claim 1. The recitation of an intended use, without reciting any particular elements, does not distinguish between the claims.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claims 1-3 and 5-8 are rejected as being indefinite for reciting the phrase “represented by and amino acid sequence represented by” (claims 1-3), “nucleotide sequences represented by” (claim 5), and “is represented by SEQ ID NO” (claims 6-8).  Without knowing whether the limitation refers to a protein/DNA consisting of the amino acid sequence of SEQ ID NO:1 (for example), a protein comprising the amino acid sequence of SEQ ID NO:1, a protein corresponding to SEQ ID NO:1, or a protein typified by SEQ ID NO:1 (and to what degree, structurally and/or functionally), the metes and bounds of the claims cannot be determined.  It is noted that for purposes of examination, the Examiner has interpreted the limitation “represented by” as comprising language.
8.	Claims 12 and 17 are rejected as being indefinite because a composition, by definition, must contain 2 or more elements. Amending the claims to recite, for example, “… and a 
9.	Claims 12 and 16 are rejected as being indefinite because it is unclear what is meant by the term “angiogenesis-related disease".  The discussion of such at page 13 of the specification is noted, but is exemplary rather than limiting, and thus is insufficient to render the claims definite.
10.	Claims 4, 9-11 and 13-16 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112, 4th paragraph
 11.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 12-15 and 17 are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim. 
The recitation of “A composition for preventing or treating” (claims 12-15) does not further limit the scope of the dual-targeting antibody of claim 1. Furthermore, “a composition for simultaneous detection of SCF and galectin-1” (claim 17) is an intended use and does not further limit the dual-targeting antibody of claim 1.  Therefore, claims 12-15 and 17 do not further limit the claims from which they depend (claim 1).  See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg. 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected 

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


14.	Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions or a method for inhibiting angiogenesis in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the dual-targeting antibody of claim 1, does not reasonably provide enablement for a method for treating or preventing an angiogenesis-related disease (See 112(b) rejection supra).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
15.	The specification’s disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without undue experimentation. The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

16.	The claims are drawn very broadly to a composition or method of preventing or treating an angiogenesis-related disease in a subject. It is noted that the claims do not require that the disease be limited to situations with excessive, unwanted, or pathological angiogenesis (See 112(b) rejection supra.  While the Specification teaches that the claimed dual-targeting antibody of claim 1 binds both SCF and galectin-1 (See Example 10; pg. 24) and inhibits SCF and galectin-1 induced angiogenesis (See Example 2, -g. 19; Example 3, pg. 23 and Example 11, pp. 24-25), it is not predictable that the claimed dual-targeting antibody could be used to prevent or treat every possible angiogenesis-related disease.  One skilled in the art would not know, with any level of predictability, that the administration of the claimed dual-targeting antibody would lead to the prevention or treatment of every possible disease associated with angiogenesis.
17.	There are no working examples presented in the instant specification that describe the successful treatment of an angiogenesis-related disease with the claimed dual-targeting antibody.
18.	In view of the lack of direction and guidance and the complete lack of working examples, one skilled in the art would not know, with any level of predictability, that the claimed dual-targeting antibody would lead to the prevention or treatment of every angiogenesis-related disease.  It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the Applicants’ invention in its full scope.

Summary

19.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
September 30, 2021